Citation Nr: 1208913	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to June 1945.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2007.  The death certificate lists the immediate cause of death as cancer.  

2.  At the time of the Veteran's death, service connection was in effect for status post amputation of the right arm below insertion of the deltoid, left shoulder rotor cuff tear, and malaria; a total disability rating based on individual unemployability (TDIU) was awarded effective March 30, 1999.  

3.  Cancer first manifested many years following separation from service, and the evidence of record does not suggest that there is a medical relationship between cancer and service or service-connected disabilities.  

4.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 5107, 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in a July 2007 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC, to include DIC under 38 U.S.C.A. § 1318, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the appellant to submit medical evidence showing a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  The Board recognizes that this notice did not meet the standards outlined in Hupp as it did not include a statement of the conditions for which the Veteran was service connected at the time of his death.  However, the appellant's application for DIC reflects her knowledge of his service-connected left shoulder condition and his service-connected right arm amputation.  

In addition, all of the Veteran's service-connected disabilities were identified in the November 2007 rating decision, of which the appellant was provided a copy.  Following notification of the November 2007 rating decision, her claim was readjudicated in April 2009.  Additionally, in the February 2012 written brief presentation, the Veteran's representative noted all of the disabilities that were service connected at the time of the Veteran's death.  Accordingly, the Board finds that the appellant and her representative have demonstrated actual knowledge of this information.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication).  Moreover, the appellant is not arguing that the Veteran's death is related to service or a service-connected disability.  Instead, she argues that he should have been rated as totally disabled prior to March 30, 1999.  Given the above, the Board finds that the appellant has not been prejudiced by the notice deficiencies.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.

The Board notes that a VA opinion has not been obtained to address whether the service-connected disabilities caused the Veteran's death or whether the cause of death was related to service.  As discussed below, no competent evidence suggests that the Veteran's death was in any way related to his service or service-connected disabilities, nor does the appellant contend such.  As a result, there is no reasonable possibility that such assistance would aid in substantiating her claim.  Thus, VA is under no duty to obtain a medical opinion.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA may decline to provide DIC claimants with a medical opinion only upon finding that there is "no reasonable possibility" that such assistance would aid in substantiating the claim).
	
The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, it is noted that in January 2010 the appellant's representative argued that in May 1994 the Veteran filed claims for service connection for the left shoulder and arm, as well as carpal tunnel left hand condition but only the carpal tunnel condition was addressed in the April 1995 rating decision.  The representative notes that service connection was awarded for a left shoulder disability in 1996, after the Veteran reapplied for benefits for this disability.  In this regard, the Veteran's complaints of left arm pain were adequately addressed by the rating decisions addressing carpal tunnel syndrome and a left shoulder disability.  In any event, on the appellant's July 2007 claim for benefits she specifically noted that she was only applying for DIC benefits.  In addition, in the December 2007 notice, the appellant was advised that a claim for accrued benefits could not be approved because the VA did not owe the Veteran any money.  The appellant's notice of disagreement explicitly disagreed with the denial of DIC.  The Board finds that there is no outstanding accrued benefits claim pending at this time.  

I. Cause of Death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was 
either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The VA regulation pertaining to claims for service connection for the cause of death, 38 C.F.R. § 3.312, provides as follows:

(a) General.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  
(b) Principal cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
(c) Contributory cause of death.  (1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  
(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  
(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  If a chronic disorder, such as a malignant tumor, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

During the Veteran's lifetime, service connection was awarded for status post amputation of the right arm below insertion of the deltoid, left shoulder rotor cuff tear, and malaria.  A TDIU was awarded effective March 30, 1999.  


The Veteran died on May [redacted], 2007, more than 60 years after his military service.  The death certificate lists the immediate cause of death as cancer.  

No complaint, diagnosis or treatment for cancer is shown in the service treatment records or during a VA examination a little over a year after the Veteran's separation from service.

The first evidence of any cancer is in 1999, when the Veteran had prostate cancer.  VA treatment records show that after diagnostic testing in March 2007 the Veteran was diagnosed with probable cancer of the lungs that metastasized to the liver and bone (right 4th rib).  After biopsy in March 2007, the diagnosis was confirmed and changed to cancer of the lungs that metastasized to the liver and bone (right 4th rib, and the T4 and L1 spinal vertebras).  The final VA hospitalization report indicates that the Veteran was diagnosed with malignant metastatic cancer and found to have malignant spindle tumor.  

Here, the medical evidence attributes the Veteran's death to cancer.  Thus, the remaining question is whether the cancer was related to the Veteran's service or service-connected disabilities.

Cancer is not shown during service or for many years thereafter, which is evidence against a claim that it is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The appellant has made no specific allegation relating the cancer that caused the Veteran's death to his service or service-connected disabilities and no medical evidence suggests such a connection.  

In summary, cancer manifested many years following separation from service, and there is no evidence suggesting a medical relationship, or nexus, between cancer and the Veteran's service or service-connected disabilities.  Thus, the preponderance of the evidence indicates that a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


II. DIC under § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, or (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service, or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  At the time of the Veteran's death, a TDIU had been in effect for less than 10 years.  Likewise, he did not die within five years of his service discharge, nor had he been a prisoner of war.  



The Board is cognizant of the arguments made by the appellant and her representative that the evidence indicates that the Veteran was totally disabled due to his service-connected disabilities prior to March 30, 1999.  The Board notes that a November 1986 rating decision denied the Veteran's claim for TDIU.  He was notified of that decision later that month but did not appeal.  He again filed a claim for TDIU in March 1999, which was granted by an August 1999 rating decision effective from the March 30, 1999 date of claim.  The Veteran did not appeal the effective date of the award of TDIU.  Thus, at the time of the Veteran's death, the existing rating decisions of record did not establish that he was rated as 100 disabled for a period of 10 years.  

As applicable to this case, entitlement to DIC under § 1318 cannot be awarded unless the Veteran was receiving, or entitled to receive, compensation for service-connected disability that was continuously rated by VA as totally disabling for 10 years immediately preceding death. 

The term "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department that existed at the time of a prior VA decision but were not previously considered, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively for the requisite time; or (3) at the time of death the veteran had a service-connected disability that was continuously rated totally disabling by VA for the requisite time but was not receiving compensation for various reasons not applicable here.  38 C.F.R. § 3.22(b).  Here, the appellant has not alleged clear and unmistakable 

error in any past rating decisions, nor has the presence of any additional service department records been alleged.  Indeed, the appellant contends that the evidence of record shows he was unemployable due to service connected disabilities prior to March 1999.  

The appellant's argument that some evidence showed he was unemployable since at least 1991 amounts to a claim for "hypothetical entitlement" to benefits under 38 U.S.C.A. § 1318.  Such claims, to the extent they may have been viable in the 
past, ended upon amendment to 38 C.F.R. § 3.22 in January 2000, well before the date of the Veteran's death.  The regulation was amended to preclude reading a "hypothetical entitlement" approach into § 1318.  See 65 Fed. Reg. 3388 (Jan. 21, 2000).  Thus, there is no legal basis to consider the appellant's attempt to establish hypothetical entitlement to DIC under 38 U.S.C.A. § 1318.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.  

As the evidence fails to show the Veteran was continuously rated totally disabled during the 10 years preceding his death, died within five years of discharge from active duty, or was a former prisoner of war, the criteria for DIC have not been met and the appellant's claim is therefore denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


